The plaintiff was sentenced on March 15, 1983, to serve two concurrent one-year sentences for violation of G. L. c. 269, § 10 (a). He has participated in work, education, and counselling programs and under G. L. c. 127, § 129D, has accrued forty-five days’ credit toward his sentence, assuming such credits are available to him. A Superior Court judge ruled that the plaintiff was not enti-*1003tied to a deduction for credits allegedly available under G. L. c. 127, § 129D. The judge stayed the portion of the plaintiff’s sentence in dispute, pending the plaintiff’s appeal. We granted the plaintiff’s application for direct appellate review. We affirm the judgment.
Bruce T. Macdonald for the plaintiff.
Robert E. McCarthy for the defendant.
The question is whether the denial of “any deduction from [a person’s] sentence for good conduct” as stated in G. L. c. 269, § 10 (a), refers to sentence deductions generally made available under G. L. c. 127, § 129D, following satisfactory performance in a work or educational program while incarcerated. The question might be a close one if the second sentence of § 129D did not itself state explicitly that deductions available under § 129D are “good conduct credits.” Thus the Legislature has said that deductions under § 129D are good conduct credits and therefore they are deductions for good conduct which, under § 10 (a), the plaintiff is not to receive.

Judgment affirmed.